DETAILED ACTION
Notice to Applicant
This communication is in response to the application submitted August 24, 2020.  The present application is a CON of application 14/432,178 (now U.S. Patent Number 10,754,923). Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 -4, 6 – 8, 10, and 16 – 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stratman et al., herein after Stratman (U.S. Publication Number 2012/0072452 A1) in view of Bacus et al., herein after Bacus (U.S. Publication Number 2002/0061127 A1).

Claim 1: Stratman teaches a method comprising using at least one hardware processor to: 
receive a request to create a medical case from a requesting system over at least one network (Figure 12 discloses requesting to create a case record for a new patient; paragraph 52 discloses the session management component may be used to process requests from and responses to system digital histology workstations; paragraph 53 discloses case records may be accessed and created from a case list; paragraph 77 discloses case records may be generated and edited within the histology workflow management system); 
in response to the request, create the medical case (paragraph 77 discloses case records may be generated and edited within the histology workflow management system), 
store the medical image data in association with the medical case (paragraph 45 discloses a workflow server that includes a workflow database for storing data, including, but not limited to case data and information related to the digital pathology system;  paragraph 46 discloses digital histology work stations may be operatively connected to a network which provides access to data including digital specimen image files, patient information, case and case package information, and medical personnel information).
Stratman fails to explicitly teach the following limitations met by Bacus as cited:
in advance of capturing medical image data to be included in the medical case, determine one or more image-capture parameters for the medical case (Figures 7 and 8; paragraph 53 discloses overriding specific control functions wherein the XY step size can be edited, the X, Y, and Z offset can be edited, the lamp voltage can be selected, the neutral density filter can be selected as well as the opening of the field diaphragm and several other microscopic characteristics), and 
send one or more commands, over the at least one network, to a smart image-capture device at the requesting system (paragraph 45 discloses the hard disks contains the programs for operating the system for controlling the microscope and processing the images), to 
configure the smart image-capture device according to the one or more image-capture parameters (Figures 7 and 8; paragraph 53 discloses overriding specific control functions wherein the XY step size can be edited, the X, Y, and Z offset can be edited, the lamp voltage can be selected, the neutral density filter can be selected as well as the opening of the field diaphragm and several other microscopic characteristics), and 
control the smart image-capture device to auto-load and scan a microscope slide, associated with the medical case, to capture the medical image data according to the one or more image-capture parameters (paragraph 47 discloses scanning the specimen to capture the image, which is supplied on the screen for a visually inspectable macro image of relevant regions of the slide of interest); 
receive the captured medical image data from the requesting system over the at least one network (paragraph 52 discloses the digitized image is captured by the cameras and stored in RAM and backed up on the hard drive); 
provide access to the medical case to one or more consulting systems (Figures 12 and 13; paragraph 59 discloses remote workstations may be connected through a server providing access to view the specimen scanned by the microscope; claim 12 discloses providing a consulting pathologist, at the remote location, the digitized image tiles over an internet transmission).  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Stratman to further include a method and apparatus for acquiring and constructing tiled digital images from a specimen on a support, such as a microscope slide, and for storing and transferring the image for viewing by another at a local or remote site as disclosed by Bacus.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Stratman in this way to provide a system which would allow a pathologist to be able to perform tissue analysis or quantitative assays using a standard computer terminal from a location remote from the automated microscope (Bacus:  paragraph 13).

Claim 2: Stratman and Bacus teach the method of Claim 1. Stratman teaches a method wherein the smart image-capture device is a digital pathology system that captures a whole slide image as the medical image data (Figure 7; paragraph 67 discloses whole images are displayed within the histology workflow management system).  
Claim 3: Stratman and Bacus teach the method of Claim 1. Stratman teaches a method further comprising using the at least one hardware processor (paragraph 99 discloses a processor) to define a minimum dataset required for the medical case to be complete (paragraph 90 discloses all required case information is needed for a case to be complete).

Claim 4: Stratman and Bacus teach the method of Claim 3. Stratman teaches a method further comprising using the at least one hardware processor (paragraph 99 discloses a processor) to determine when the medical case is complete based on the minimum29DOCS 1 10630-025CT1/4163758 3Attorney Docket No. 110630-025CT1 dataset (paragraph 90 discloses all required case information is needed for a case to be complete). 
Stratman fails to explicitly teach the following limitations met by Bacus as cited:
wherein the one or more consulting systems are provided access to the medical case only after the medical case is determined to be complete (claim 12 discloses providing a consulting pathologist at a remote location). 
The motivation to combine the teachings of Stratman and Bacus is discussed in the rejection of claim 1, and incorporated herein.

Claim 6: Stratman and Bacus teach the method of Claim 1. 
Stratman fails to explicitly teach the following limitations met by Bacus as cited:
further comprising using the at least one hardware processor to, after providing access to the medical case to one or more consulting systems, receive analysis information from at least one of the one or more consulting systems (paragraph 59 discloses remote workstations may be connected through a server providing access to view the specimen scanned by the microscope; claim 12 discloses providing a consulting pathologist at a remote location).  
The motivation to combine the teachings of Stratman and Bacus is discussed in the rejection of claim 1, and incorporated herein.

Claim 7: Stratman and Bacus teach the method of Claim 6. 
Stratman fails to explicitly teach the following limitations met by Bacus as cited:
further comprising using the at least one hardware processor to, after receiving the analysis information, store the analysis information in association with the medical case (Figure 10; paragraph 59 discloses stored images may be disseminated for further analysis and review).  
The motivation to combine the teachings of Stratman and Bacus is discussed in the rejection of claim 1, and incorporated herein.

Claim 8: Stratman and Bacus teach the method of Claim 7. Stratman teaches a method further comprising using the at least one hardware processor to provide access to the analysis information to the requesting system (paragraph 49 discloses an authentication component used to maintain records of authorized user names, ID’s, passwords, locations, and the like which may be accessed during a histology workflow system login).  

Claim 10: Stratman and Bacus teach the method of Claim 1. 
Stratman fails to explicitly teach the following limitations met by Bacus as cited:
wherein the one or more image-capture parameters comprise a magnification level (Figures 6 and 7; paragraph 14 discloses an automated microscope which can acquire on a computer screen or window, images of the specimen at different magnifications).   
The motivation to combine the teachings of Stratman and Bacus is discussed in the rejection of claim 1, and incorporated herein.

Storage and system claims 16 and 17 repeat the subject matter of claim 1.  As the underlying processes of claims 16 and 17 has been shown to be fully disclosed by the teachings of Stratman and Bacus in the above rejections of claim 1; as such, these limitations (claims 16 and 17) are rejected for the same reasons given above for claim 1 and incorporated herein. 


Claim 18: Stratman and Bacus teach the system of Claim 17. Stratman teaches a system further comprising the smart image-capture device, wherein the smart image-capture device comprises: 
at least one hardware processor (paragraph 99 discloses a processor). 
Stratman fails to explicitly teach the following limitations met by Bacus as cited:
one or more client software modules that are configured to, when executed by the at least one hardware processor of the smart image-capture device, receive the one or more commands from the one or more server software modules over the at least one network (paragraph 45 discloses the hard disks contains the programs for operating the system for controlling the microscope and processing the images), 
configure the smart image-capture device and capture the medical image data according to the one or more commands (Figures 7 and 8; paragraph 53 discloses overriding specific control functions wherein the XY step size can be edited, the X, Y, and Z offset can be edited, the lamp voltage can be selected, the neutral density filter can be selected as well as the opening of the field diaphragm and several other microscopic characteristics), and 
upload the medical image data to the one or more server software modules over the at least one network (claim 36 discloses retrieving data of scanned and stored images upon request from a first location for transfer to the second location).  
The motivation to combine the teachings of Stratman and Bacus is discussed in the rejection of claim 1, and incorporated herein.

Claim 19: Stratman and Bacus teach the system of Claim 18. Stratman teaches a system wherein the one or more client software modules are further configured to: retrieve information for the medical case from one or more sources (paragraph 44 discloses third party data, such as data available through an LIS system may be integrated with the digital specimen images); and 
upload the information to the one or more server software modules, over the at least one network, as metadata (claim 36 discloses retrieving data of scanned and stored images upon request from a first location for transfer to the second location).  
The motivation to combine the teachings of Stratman and Bacus is discussed in the rejection of claim 1, and incorporated herein.

Claim 20: Stratman and Bacus teach the system of Claim 19. Stratman teaches a system wherein the one or more sources comprise a laboratory information system (LIS) (paragraph 38 discloses an LIS may provide further details about the case and patient history; paragraph 44 discloses third party data, such as data available through an LIS system may be integrated with the digital specimen images).

Claims 9 and 11 – 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stratman et al., herein after Stratman (U.S. Publication Number 2012/0072452 A1) in view of Bacus et al., herein after Bacus (U.S. Publication Number 2002/0061127 A1) further in view of Jakobovits (U.S. Publication Number 2009/0274384 A1).

Claim 9: Stratman and Bacus teach the method of Claim 7. Stratman teaches a method further comprising using the at least one hardware processor (paragraph 99 discloses a processor) to, after receiving the analysis information: 
determine whether the medical case meets one or more predetermined criteria, and, when determining that the medical case meets the one or more predetermined criteria (paragraph 90 discloses all required case information is needed for a case to be complete, including slides and digital specimen images). 
Stratman and Bacus fail to explicitly teach the following limitations met by Jakobovits as cited:
transmitting the medical case, including the medical image data and the analysis information, to an online training and education repository (paragraph 12 discloses adding searchable repositories of reference cases for training  and just-in-time reference for decision support at the point of care).  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Stratman and Bacus to further include the creation and use of medical image knowledge bases for decision support, reference, training, consultation, and collaboration as disclosed by Jakobovits.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Stratman and Bacus in this way to allow clinicians to add to a repository of images as part of their daily practice without disrupting their workflow but including techniques to efficiently tag or annotate medical images, series, exams, and subjects with diagnostic information, text, graphical annotations, and keywords, either directly from their existing medical imaging software or via a separate interface (Jakobovits: paragraph 12).

Claim 11: Stratman and Bacus teach the method of Claim 1. 
Stratman and Bacus fail to explicitly teach the following limitations met by Jakobovits as cited:
further comprising using the at least one hardware processor to provide access to a directory of available consulting systems to the requesting system (paragraph 78 discloses a social-collaborative functionality that allows medical images and related information to become focal points for communication and collaboration across departments; paragraph 88 discloses a collaborative publishing model, in which users may create, submit, edit, certify, and/or annotate cases, indicating a form of a directory of available consulting systems).
The motivation to combine the teachings of Stratman, Bacus, and Jakobovits is discussed in the rejection of claim 9, and incorporated herein.  

Claim 12: Stratman and Bacus teach the method of Claim 1. 
Stratman and Bacus fail to explicitly teach the following limitations met by Jakobovits as cited:
further comprising using the at least one hardware processor to receive metadata from the requesting system over the at least one network (paragraph 139 discloses automatic metadata inclusion of file meta data to an aggregation when that file is added to the aggregation).  
The motivation to combine the teachings of Stratman, Bacus, and Jakobovits is discussed in the rejection of claim 9, and incorporated herein.  

Claim 13: Stratman, Bacus, and Jakobovits teach the method of Claim 12. 
Stratman and Bacus fail to explicitly teach the following limitations met by Jakobovits as cited:
wherein the metadata comprises patient-specific data for a patient from which a sample on the microscope slide was obtained (paragraph 65 discloses determination of related images to retrieve based at least in part upon one or more attributes associated with the image, where the attributes may include diagnostic criteria, patient demographic information, information about a modality from which the image was captured, a body part which the image of, and a diagnosis associated with the image; paragraph 139 discloses automatic metadata inclusion of file meta data to an aggregation when that file is added to the aggregation).  
The motivation to combine the teachings of Stratman, Bacus, and Jakobovits is discussed in the rejection of claim 9, and incorporated herein.  

Claim 14: Stratman, Bacus, and Jakobovits teach the method of Claim 13. Stratman teaches a method wherein the patient-specific data comprises a laboratory information system (LIS) number, wherein the method further comprises using the at least one hardware processor to assign a case number to the medical case, and wherein the case number comprises the LIS number (paragraph 38 discloses an LIS may provide further details about the case and patient history; paragraph 44 discloses third party data, such as data available through an LIS system may be integrated with the digital specimen images; claim 7 discloses generating case records comprises obtaining information from one or more laboratory information systems, indicating correlating the LIS with the case record).  

Claim 15: Stratman, Bacus, and Jakobovits teach the method of Claim 12. 
Stratman and Bacus fail to explicitly teach the following limitations met by Jakobovits as cited:
wherein the metadata identifies a preferred consulting system (paragraph 65 discloses determination of related images to retrieve based at least in part upon one or more attributes associated with the image, where the attributes may include diagnostic criteria, patient demographic information, information about a modality from which the image was captured, a body part which the image of, and a diagnosis associated with the image; paragraph 139 discloses automatic metadata inclusion of file meta data to an aggregation when that file is added to the aggregation), and 
wherein the one or more consulting systems, to which access to the medical case is provided, comprise the preferred consulting system (paragraph 78 discloses a social-collaborative functionality that allows medical images and related information to become focal points for communication and collaboration across departments; paragraph 88 discloses a collaborative publishing model, in which users may create, submit, edit, certify, and/or annotate cases, indicating a form of a directory of available consulting systems).  
The motivation to combine the teachings of Stratman, Bacus, and Jakobovits is discussed in the rejection of claim 9, and incorporated herein.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publication Number 2008/0247676 A1 (Minakuchi et al.) discloses an image management system, report creation terminal, medical image management server, and image management method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KRISTINE K. RAPILLO
Examiner
Art Unit 3626



/KRISTINE K RAPILLO/Examiner, Art Unit 3626